Per Curiam.
The defendant appeals from his conviction under General Statutes § 14-137 as implemented by § 14-137-1 of the'regulations of the motor vehicle commissioner, which prohibits the installation or operation of a radar detector on Connecticut highways. We adopt the reasoning of State v. Anonymous, 36 Conn. Sup. 551, 421 A.2d 867 (1980), which addressed the issues raised in this appeal involving the constitutionality of General Statutes § 14-137 and § 14-137-1 of the regulations of the motor vehicle commissioner.
We have reviewed the remaining issues and conclude that they are without merit.
The judgment is affirmed.